ACCEPTED
                                                                                                             03-15-00007-CV
                                                                                                                     3709588
                                                                                                    THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                        1/9/2015 10:37:54 AM

                         STATE BAR OF TEXAS                                                                 JEFFREY D. KYLE
                                                                                                                       CLERK




                                                                                       FILED IN
                                                                                3rd COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                                1/9/2015 10:37:54 AM
Office of the Chief Disciplinary Counsel
                                                                                  JEFFREY D. KYLE
        January 9, 2015                                              BY   ELECTRONIC FILING
                                                                                        Clerk

        Mr. Jeffrey D. Kyle, Clerk
        Third Court of Appeals
        P.O. Box 12547
        Austin, TX 78711

        Re:      No. 03-15-00007-CV; John Doe v. Board of Directors of the State Bar of Texas, et al;
                 126th Judicial District Court Cause No. D-1-GN-14-001635

        Dear Mr. Kyle:

        Please accept this letter as a Notice of Appearance and Designation of Lead Counsel for all
        appellees in the case referenced above.

        Please direct all communications concerning this matter to:

                          Cynthia Canfield Hamilton, Senior Appellate Counsel
                          State Bar Card No. 00790419
                          Office of the Chief Disciplinary Counsel
                          State Bar of Texas
                          P.O. Box 12487
                          Austin, Texas 78711
                          chamilton@texasbar.com

        If you have any questions, please feel free to contact me at (512) 427-1349.

        Thank you for your assistance.

        Sincerely,

        /s/ Cynthia Canfield Hamilton
        Cynthia Canfield Hamilton
        Senior Appellate Counsel

        c:       Mr. Gaines West, Mr. Rob George, West, Webb, Allbritton & Gentry, 1515 Emerald
                 Plaza, College Station, TX 77845
                 (By electronic service through this Court’s electronic service provider)
              P.O. Box 12487, Austin, Texas 78711-2487, 1.877.953.5535; 512.427.1350; Fax: 512.427.4167